Citation Nr: 1509110	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-04 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for right lower extremity peripheral neuropathy.

4.  Entitlement to service connection for left lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to June 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should include consideration of these electronic records.

The issues of entitlement to service connection for right and left lower extremity peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected diabetes mellitus is shown to be manifested by a need for regular insulin, medication, and a restricted diet; no medical evidence that diabetes mellitus required avoidance of strenuous activities has been presented

2.  Service connection for erectile dysfunction was last denied in a December 2008 rating decision.  The Veteran did not appeal that decision or submit new and material evidence within one year of the rating decision.

3.  The evidence received since the December 2008 denial, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for erectile dysfunction, and therefore does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.7, 4.119 Diagnostic Code 7913 (2014).

2.  The December 2008 rating decision denying entitlement to service connection for erectile dysfunction is final.  New and material evidence has not been received to reopen the claim of entitlement to service connection for erectile dysfunction.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in December 2010 and April 2011.  Information regarding new and material evidence required to reopen a previously denied claim was provided in the June 2011 rating decision, and the case was readjudicated in a January 2012 statement of the case.  The Board notes that a delay in timing of the notice is "cured," and therefore harmless, when fully compliant VCAA notification is followed by readjudication of the claim (such as through issuing a statement of the case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA treatment records, the reports of VA examinations, the testimony of the October 2011 RO hearing and the October 2014 Board hearing, and various lay statements from the Veteran.

During the Veteran's October 2011 RO hearing and October 2014 Board hearing, the issues on appeal were explained and questions were asked designed to elicit evidence that may have been overlooked with regard to the claims.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103.

Diabetes Mellitus

The Veteran asserts that his diabetes mellitus warrants a rating higher than the 20 percent currently assigned.  He has asserted, essentially, that because he performs a walking exercise routine and has had some episodes of hypoglycemic symptoms, this should qualify as "regulation of activities" and warrant a rating of 40 percent.  

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Staged ratings may also be appropriate at different times during the appeal period as indicated by fluctuations in symptoms and manifestations.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

For diabetes mellitus requiring insulin or an oral hypoglycemic agent and restricted diet, a 20 percent rating is warranted.  For diabetes mellitus requiring insulin, a restricted diet, and regulation of activities, a 40 percent rating is warranted.   Regulation of activities is defined as the "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119, Diagnostic Code 7913.  In Camacho v. Nicholson, 21 Vet. App. 360, 363-365 (2007), the United States Court of Appeals for Veterans Claims held that medical evidence is required to show that occupational and recreational activities have been restricted.

Note 1 to Diagnostic Code 7913 instructs that compensable complications of diabetes mellitus are to be separately evaluated unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1.  The Veteran has claimed that he has additional symptoms related to erectile dysfunction and peripheral neuropathy associated with diabetes mellitus.  These separate issues are addressed below.  The Veteran has not asserted that he currently has any additional complications due to diabetes mellitus.

The Veteran reported at his October 2011 RO hearing that he had started taking insulin injections in the morning and the evening, that he was on a restricted diet, and that his doctor had told him to avoid running and to walk two miles a day.  He reported having had hypoglycemic reactions, but was never hospitalized for them.  The Veteran stated that occasionally his blood sugar drops and causes him to become confused or disoriented, at which point he will need to eat something, such as a candy bar.  The Veteran's spouse also testified that she had seen her husband become disoriented and sweaty, and that giving him something with sugar in it would "help him come up."  She stated that since he began taking insulin, his condition had dramatically improved.

At the December 2014 Board hearing, the Veteran reported that he had been taking insulin for 10 years and that he also had a restricted diet.  He stated that he tried to walk four miles every day, and that he had been advised to do this by his doctor to get his blood sugar down.  The Veteran's representative indicated that the Veteran's doctor had advised him to "restrict that activity somewhat," and the Veteran explained that his walking activities were sometimes limited due to the pain he had in his lower extremities.  The Veteran also reported that he had experienced some symptoms related to low blood pressure, including slurred speech, headaches, and sweating.

The Veteran's VA treatment records show that in May 2008 he had been recently diagnosed with diabetes mellitus and was instructed in how to administer his medication, and in June 2008 he was advised on following a healthier diet.  

Since then, the Veteran has treated his diabetes with medication, insulin, and a restricted diet.  In April and October 2010, the Veteran's physician advised him to walk daily.  It was noted that although he had become more active, his blood sugar remained high.  In May 2011, it was noted that his blood sugar control was improving due to diet, exercise, and insulin.  In May 2013 his sugar levels were shown to be controlled, and he was encouraged to be physically active.

The Veteran was afforded a VA examination in April 2011.  The Veteran reported that he had recently started taking insulin and that his blood glucose was generally around 160.  The examiner noted that the Veteran had no episodes of hypoglycemia reactions or ketoacidosis and that he was not restricted in his ability to perform strenuous activities.  The examiner also noted that the Veteran walks a half a mile daily and that he denied any leg pain or burning when he walked.

As is clear from a review of the evidence described above, the criteria for a 40 percent evaluation for diabetes mellitus are not met.  The evidence of record shows that the Veteran requires medication, insulin, and a restricted diet for control of his diabetes.  There is, however, no medical evidence that the Veteran's diabetes requires a regulation of activities.  The term "regulation of activities" means that the appellant must avoid strenuous occupational and recreational activities.  38 C.F.R. § 4.119.  As the regulation of activities is the only criterion differentiating a 20 percent rating from a 40 percent rating, the Veteran's requirement of medication, insulin, and a restricted diet cannot be deemed to more nearly approximate the criteria for a 40 percent rating.  38 C.F.R. § 4.7.  In the absence of some restriction on activity due to diabetes mellitus, a 40 percent rating cannot be assigned.

While the Veteran has reported having difficulty with physical activity due to pain and fatigue in his lower extremities, and he has stated that he has trouble maintaining his blood sugar at the optimal level and occasionally has symptoms of related to hypoglycemia that require him to eat some sugar, there is no medical evidence of record indicating that the Veteran has been advised by a physician not to perform exercise secondary to diabetes mellitus.  On the contrary, the Veteran's medical records indicate that he has been encouraged to exercise by his physician, and that he has taken this advice and adopted a walking routine that has helped him to lose weight and to bring down his blood sugar levels overall.  The April 2011 VA examiner clearly found that the Veteran did not have any restrictions on his activity due to diabetes mellitus.  While the Veteran's representative has stated that the Veteran was advised "to restrict that activity somewhat," the appellant has not asserted that he was specifically told that he needed to avoid strenuous occupational and recreational activities due to his diabetes mellitus, and in fact he indicated that this was related to his problems with his lower extremities, as he also is required to spend a great deal of time on his feet at work.  There is no medical evidence of record indicating that the Veteran's occupational and recreational activities have been restricted due to diabetes mellitus.  See Camacho, 21 Vet. App. at 363-365.  Therefore, the Veteran's diabetes mellitus has been clinically demonstrated to be no more than 20 percent disabling, and an increased rating is not warranted at any time during the appellate term.

Finally, the evidence does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2014).  To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The overall disability picture with respect to the Veteran's service-connected diabetes mellitus does not show any significant impairment beyond that contemplated by the ratings now assigned.  The diagnostic code criteria for the issues discussed above adequately encompass the symptoms the Veteran has described, which include medication, insulin, and restricted diet in order to manage blood sugar levels and the occasional mild symptoms that accompany his fluctuations in those levels.  The Veteran was not hospitalized at any time during the period currently being decided, and he has not indicated any impairment with his work caused by diabetes mellitus.  As such, the Veteran's disability picture is contemplated by the rating schedule and those criteria are adequate to address his symptoms and average impairment of earning capacity.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

The Veteran is also currently service connected for a right thigh fragment wound, seizure disorder, a right eye disorder, and scars of the right foot, bilateral wrists, left leg, and mandibular area.  The Veteran has not, however, alleged any additional functional impairment caused by the collective impact of these disabilities, and there is no evidence of record indicating that these disabilities have further impacted his diabetes mellitus in any way that is not already considered by the rating criteria.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.  

Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the rating schedules, the assigned schedular ratings are, therefore, adequate, and referral for extraschedular consideration is not required.

New and Material Evidence

The Veteran contends that he has erectile dysfunction which is caused by his service-connected diabetes mellitus.  The Veteran's claim of entitlement to service connection for erectile dysfunction was previously denied by the St. Petersburg RO in a December 2008 rating decision on the basis that his erectile dysfunction had preceded diabetes mellitus, and was not shown to be caused or aggravated by diabetes mellitus.   Although notified of the denial, the Veteran did not initiate an appeal of the December 2008 rating decision within one year.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).  The RO's December 2008 denial is therefore final, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

The evidence of record at the time of the December 2008 rating decision included a May 1999 urology treatment record, in which the Veteran was noted to have erectile dysfunction.  The evidence also included the report of a December 2008 VA examination.  At this examination, the Veteran reported that he had discussed his erectile dysfunction with his private urologist in 2000 and that he was diagnosed with diabetes mellitus in July 2008.  He stated that he did not take any medications for erectile dysfunction.  The examiner performed a physical examination which found no abnormalities, and diagnosed the Veteran with erectile dysfunction (subjective).  The examiner reviewed the claims file and opined that erectile dysfunction was not caused or aggravated by service-connected diabetes.  He explained that this was because erectile dysfunction had started in 2000, which was earlier than his diagnosis of diabetes mellitus, and that the Veteran had received no treatment for erectile dysfunction since that time.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service or by a service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.310 (2014).  Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is generally "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The Veteran filed the current claim in November 2010.  Relevant evidence added to the record since the last final denial includes the transcripts of the October 2011 RO hearing and the December 2014 Board hearing, the report of an April 2011 VA examination, and VA treatment records.  

At the October 2011 RO hearing, the Veteran stated that he started having problems with erectile dysfunction in 1994.  He stated that he had been told by his doctor that his circulatory problems could be causing the erectile dysfunction.  At the December 2014 Board hearing, the Veteran stated that his erectile dysfunction began in 2009 and that it had become worse than it had been previously.

At an April 2011 VA examination for diabetes mellitus, the examiner noted that the Veteran had erectile dysfunction since 2000, and that its contributing cause was other than diabetes mellitus and that erectile dysfunction preceded the diagnosis of diabetes mellitus.  The Veteran's VA treatment records since 2008 are silent for any treatment related to erectile dysfunction.

On review of the record, the Board has determined that new and material evidence to reopen the claim of entitlement to service connection for erectile dysfunction has not been received.

The Veteran's claim of entitlement to service connection for erectile dysfunction was denied by the Board in December 2008 on the basis that the Veteran's erectile dysfunction preceded his diabetes mellitus and that there was no evidence that his erectile dysfunction was caused or aggravated by diabetes mellitus.  The pertinent evidence received since December 2008 does not provide any support to his contention that his erectile dysfunction was caused or aggravated by diabetes mellitus.  The newly added April 2011 VA examination report merely continues to show that the Veteran has complained of erectile dysfunction and that this dysfunction preceded his diagnosis of diabetes mellitus by at least 8 years.  It is therefore duplicative of the December 2008 VA examination report already in the claims file.

The Board generally presumes that evidence submitted in conjunction with a claim to reopen is credible when determining whether evidence is new and material, and therefore it will not discuss the inherent lack of credibility of the Veteran's assertion at the October 2014 Board hearing that his erectile dysfunction began in 2009, which is in direct contradiction with his statement at the October 2011 RO hearing that his erectile dysfunction began in 1994.  Justus, 3 Vet. App. at 512-513.  Nevertheless, even if accepted at face value, the Veteran's statements alone that erectile dysfunction did not precede his diabetes mellitus is not sufficient to provide new and material evidence to reopen the claim.  There remains a complete lack of any competent, probative evidence which indicates that the Veteran's erectile dysfunction was caused or aggravated by diabetes mellitus.  The Veteran's continued assertions that he believes his erectile dysfunction was caused or aggravated by diabetes mellitus are essentially cumulative of the contention he made in filing his original claim, and these assertions are not statements that can be accepted as probative evidence, as the Veteran is a lay person with without the appropriate medical training or expertise in order to render a persuasive or competent medical opinion on the etiology of a condition such as erectile dysfunction.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, Veteran's assertions are not considered competent and credible evidence relating erectile dysfunction to diabetes mellitus.  As these statements therefore cannot support an unestablished fact necessary to substantiate the claim, they are not material.  38 C.F.R. § 3.156(a).

In sum, none of the evidence received since the December 2008 rating decision provides new information which relates to an unestablished fact necessary to substantiate the claim.  The Board finds that in the absence of any competent or non-cumulative evidence pertaining to whether the Veteran's erectile dysfunction is related to his service-connected diabetes mellitus, there is no basis to warrant reopening the current claim at issue.  See 38 C.F.R. § 3.156(a).


ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus is denied.

New and material evidence having not been received, the claim for service connection for erectile dysfunction is not reopened.


REMAND

The Veteran was afforded a VA examination in December 2008.  After physical examination, the examiner stated that the Veteran did not have peripheral neuropathy, but instead had peripheral arterial and vascular disease which was causing his symptoms of pain, numbness, and weakness in the lower extremities.  A June 2012 VA examination also found that the Veteran did not have a current diagnosis of peripheral neuropathy, though the examiner also later noted that the Veteran had been diagnosed with peripheral neuropathy in 2007.  No nerve conduction studies were performed.

The Veteran's VA treatment records show that in in October 2012, he was diagnosed with diabetes mellitus with peripheral neuropathy.  In May 2013, his treating physician noted that sensation in the lower extremities was weak and likely due to peripheral neuropathy.  A May 2013 sensory motor nerve conduction study of the left lower extremity found polyneuropathy of mixed axonal and demyelinating type.

Based on review of these VA treatment records, it appears that the Veteran may currently have a diagnosis of peripheral neuropathy.  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board therefore finds that these issues must be remanded in order to afford the Veteran a new VA examination prior to any further adjudication.

Additionally, any outstanding, relevant VA treatment records should be obtained, to the extent available, and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain from the Bay Pines VA Healthcare System and its affiliated facility, the Fort Myers Outpatient Clinic, all outstanding, pertinent records of treatment of the Veteran since May 2013.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) and associate all records with the claims file.

2.  Thereafter, the AOJ should schedule the Veteran for a VA neurological examination with a qualified physician to determine the nature and etiology of any peripheral neuropathy.  All records contained in Virtual VA and VBMS must be provided to and reviewed by the physician examiner as part of the examination.  The physician examiner must specify in the report that these records have been reviewed.

The examiner should identify any current lower extremity neurological disorder which is manifested by symptoms of pain, numbness, tingling, neuritis, paresthesia, and/or paralysis.  All appropriate testing must be performed.  The examiner should specifically state whether the Veteran has peripheral neuropathy.  If the examiner finds that the Veteran does not have a current diagnosis of peripheral neuropathy, he must reconcile this finding with the diagnosis of peripheral neuropathy given by the Veteran's regular treating physician and the results of the May 2013 nerve conduction study.

For any diagnosed neurological disorder, the examiner must state whether it is at least as likely as not (i.e., is there a 50/50 chance) that (a) the disorder is a result of any incident in service, whether it began to manifest during service, and/or whether it is etiologically related to the Veteran's active duty service in any way, including due to the appellant's presumed in-service exposure to Agent Orange and other herbicides in Vietnam; as well as (b) whether the disorder is caused or aggravated (worsened beyond the natural progression) by his diabetes mellitus.

A complete rationale for any opinion offered must be provided.  If the examiner is unable to provide the opinion requested that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the diagnosis or causation of any disorder is unknowable.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  He is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2015).  If the Veteran fails to report for any scheduled examination, the AOJ must obtain and associate with the claims file copies of any notices of the date and time of the examination sent to him by the pertinent VA medical facility.

4.  Ensure that the medical examination and opinion report complies with this remand and the questions presented in the request.  The AOJ must ensure that the examiner documented consideration of all records contained in Virtual VA and VBMS.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After undertaking any other appropriate development, readjudicate the issues on appeal.  If the benefits sought are not fully granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


